Opinion issued March 19, 2007












In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-07-00106-CV
____________

IN RE TEXAS DEPARTMENT OF HUMAN SERVICES, RELATOR



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM  OPINION
	Relator, the Texas Department of Human Services, has filed a petition for writ
of mandamus complaining of the trial court's (1) verbal order that trial commence on February 14,
2007, during the pendancy of relator's interlocutory appeal from an earlier order of the trial court
denying relator's first amended plea to the jurisdiction. (2) 
	On February 13, 2007, relator filed a motion for emergency stay pending
resolution of this mandamus proceeding.  The Court granted that motion the same day
that it was filed.  On February 22, 2007, the real party in interest, Oliver Oko,
responded to relator's petition for writ of mandamus.
	The February 14, 2007 trial date was stayed by temporary order, and that trial
date has now passed.  Accordingly, the complained-of verbal order setting trial on
February 14, 2007 is moot, and mandamus will not isue to correct it.  However,
because the matter may arise again, we note in dismissing the petition as moot that,
under the law applicable to this case, a governmental unit's interlocutory appeal of
an order denying a plea to the jurisdiction automatically "stay[s] the commencement
of a trial in the trial court pending resolution of the appeal."  Act of May 27, 1997,
75th Leg., R.S., ch. 1296, § 1, 1997 Tex. Gen. Laws 4936, 4937 (amended 2001)
(current version at Tex. Civ. Prac. & Rem. Code Ann. § 51.014(a)(8), (b) (Vernon
Supp. 2006)).

	For these reasons, we dismiss the petition for writ of mandamus as moot. 
Because the mandamus proceeding has been dismissed as moot, the Court's February
13, 2007 temporary order staying all proceedings in the court below during the
pending of the mandamus proceeding is also vacated as moot.
PER CURIAM
Panel consists of Justices Taft, Alcala, and Hanks.
1. The Honorable John Donovan, Judge of the 61st District Court of Harris
County, Texas.  The underlying lawsuit is Oliver Okoli v. Tex. Dep't of Human
Servs., trial court cause number 2001-31783.
2. That interlocutory appeal is Tex. Dep't of Human Servs. v. Oliver Okoli,
appellate cause number 01-07-00103-CV.